Need, J.,
delivered a concurring opinion.
The chief justice, in his dissenting opinion, referring to the alleged deposit, says that “the money was received by the bank in the usual and ordinary way, and became immediately upon its receipt the property of the bank.” I cannot agree that this is shown by the proof. I understand from the evidence that Mr. Atkinson handed to appellant, the cashier of the bank, to be deposited, seventy dollars in currency, consisting of one twenty dollar bill and ten five dollar bills, and received a duplicate deposit ticket therefor. This currency was taken by appellant, pinned to a deposit slip, placed in a tin box set apart to receive sums left by others on the same day, and never-entered upon the books of the bank as a deposit nor mingled with its general funds. All of the other money left with the bank by other parties was returned after the bank’s failure, except the amount which was handed in by Mr. Atkinson. It appears that the different persons were notified to call and get their money, and that Mr. Atkinson failed to receive the notice mailed to him.
I understand that Mr. Atkinson’s money went into the hands of the temporary liquidator of the bank, and was afterwards turned over to the receiver, and was brought into court on the trial of this case. During all of this time it was kept separate from other funds, and kept just as it was received by appellant.
The record shows that appellant did physically receive this monéy over the counter and into his possession, but it is not shown that when it came into his hands it was treated and disposed of as an ordinary deposit in the bank and as the property of the bank. Appellant kept it separate and apart from the funds of the bank, and purposed and endeavored to return it to Mr. Atkinson. Mr. Atkinson did not receive information as to this. However, appellant is not on trial for failure to tell Mr. Atkinson of his purpose to keep the money separate and apart from the funds of the bank and return it in the *129•event of the hank’s failure. The offense charged against him is receiving a deposit into an insolvent bank.
Was this such a deposit as is meant by the statute? Surely the statute means a-general deposit; that is, the placing of money in a bank to be repaid on demand “in any current money not the same pieces of money deposited. ’ ’ In such deposit the title to the money deposited passes to the bank, which becomes the debtor to the depositor for the amount. Black’s Law Dictionary. It was undoubtedly the purpose of Mr. Atkinson, when he presented his money to the appellant, to make a general deposit in the bank, but the making of such deposit does not •consist alone of the act of the one who desires to deposit his money. The amount offered must be received into the bank. It must become a part of the bank’s funds. The entire transaction between the two parties is that which constitutes the contract of deposit. If a contract, the minds of the parties thereto must meet. I do not find that this was so in this case. Mr. Atkinson purposed to make a general deposit, but appellant did not, on his part, receive it as such. Their minds did not meet. The contract of a general deposit was not completed.
I do not know that we can term the transaction between Mr. Atkinson and appellant as amounting to a deposit. If it can be, from any view, termed a deposit at all, then T see in it a special deposit; that is, “one iii which the depositor is entitled to the return of the identical thing deposited (gold, bullion, securities, etc.) and the title to the property remains in him, the deposit being usually made only for purposes of safe-keeping.” Black’s Law Dictionary, citing Shipman v. State Bank, 59 Hun, 621, 13 N. Y. Supp. 475; State v. Clark, 4 Ind. 318; Brahm v. Adkins, 77 Ill. 263; Marine Bank v. Fulton Bank, 2 Wall. 252, 17 L. Ed. 785.
In discussing what is a special deposit, Mr. Bolles, in his treatise on the Modern Law of Banking, vol. 1, p. 434, says: “The term ‘special deposit’ has a varying judi*130cial meaning. Thus a court in Illinois, when saying that a special deposit must always be returned to the owner, whether the bank is solvent or otherwise, meant a specific thing, like a bond or a specific deposit of money. To-these may be added deposits marked ‘special,’ or which are put into a special place at the time of receiving them,, because of the bank’s pending insolvency, or other reason.”
The facts in this case clearly show to me that this, money was received into the bank by appellant, and treated and held as the property of Mr. Atkinson,- and that the title thereto did not pass to the bank, but remained in him. The bank did not become his debtor for the amount. It was not a general deposit “received by the bank in the usual and ordinary way.” It was not the receiving of money into the bank as a deposit, which is made a criminal offense by statute.
The chief justice quotes at length from Hughes v. Laker 63 Miss. 552, and I gather from what he writes that he relies upon the discussion of the purpose of the statute-in the opinion in that case to sustain his views in the present case. I do not see how this case can, in any manner, be controlled by the decision of the court in Hughes v. Lake. The eminent judge who delivered the opinion did very fully express his. approval of the statute. I am sure we all agree that the proper enforcement of the statute will be very helpful in protecting the confiding depositors from losing their money. I believe that the great man had in mind, while writing the receiving of an ordinary of general deposit into an insolvent bank. That is what is forbidden. The wrong act condemned by the law is the taking of money from a depositor into the-funds of an insolvent bank, and thereby causing him loss. The depositor must be defrauded or injured by the taking of his'money. This will be so if it is taken into an insolvent bank as a general deposit and mingled with the funds of the bank. It will not be so if the money is. *131received by a teller, and not taken into the funds of the bank, but kept separate and apart as the property of the one offering to deposit it, and so that the identical money may be returned to him. We may approve the sentiments expressed by the judge delivering the opinion in the case of Hughes v. Lake without in any manner recognizing that there was anything decided in that case to control the case at bar.
.The chief justice says in his dissenting opinion that only two cases have been cited in support of appellant’s contention. We learn from the able and painstaking counsel who represent appellant that a very thorough search of the books only disclosed two cases in point. It is significant that both of these cases sustain the position of the majority opinion in this case. The case of Commonwealth v. Junkin, 170 Pa. 194, 32 Atl. 619, 31 L. R. A. 124, is very like the present case. This is shown in Judge Cook’s reference to that case and his quotation from the opinion therein.
I think the case of State v. Strait, 99 Minn. 327, 109 N. W. 598, also fully sustains the decision in this ca,se. Judge Cook quoted from the opinion, and Judge Smith referred to the facts, in that case. I will presume to make a more extended quotation, including that already made, because I deem it very pertinent in this consideration, and helpful in reaching a right conclusion in this case: “The cashier testified that he followed appellant’s instructions, put the amount (though he could not say it was the identical money) received by the two depositors that morning in separate envelopes, addressed to the respective depositors, and laid the same in the safe. It appears that after closing of the bank, but before the money had been returned to the two depositors, a committee representing the bank’s depositors, headed by the county attorney, visited the bank, and in the excitement the actual delivery of the envelopes was overlooked, and the receiver in bankruptcy took charge of appellant’s estate, including the *132bank and its contents. We will assume that the referee in bankruptcy acquired title to the money for the creditors as against the depositors, so that, conceding there was technically a deposit, in the sense that the depositors lost title to their money, yet is the inference warranted from the facts and circumstances stated that there was a deposit such as to constitute the criminal offense contemplated by chapter 2191 It is argued on behalf of the state that it was immaterial what effort appellant may have made to prevent the deposits being made, so long as it did not, in fact, result in the actual return of the money to the depositors; that what his intention may have been was immaterial, and he was bound absolutely by the technical legal result of his cashier permitting the money to remain in the bank and pass into the hands of the referee. Such is not our view of the law. We are decidedly of the opinion that, if the evidence referred to is true, appellant took every reasonable precaution which could be taken to prevent the occurrence of the very act for which he stands charged in the indictment. The inevitable inference from the declarations and acts of appellant, and from all the evidence, is that the accused did not willfully or negligently receive, or permit his agents to receive, the money.”
I do not see .that the proof in this case is sufficient to support the conviction of appellant for violation of the statute.